Citation Nr: 1102608	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-36 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from May 1949 to November 1952.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In February 2010 the Board reopened and remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for further 
appellate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  Any currently diagnosed headache disorder did not have its 
onset in service or within one year thereafter and has not been 
etiologically linked to the Veteran's service, any incident 
therein or to his service-connected disabilities.


CONCLUSION OF LAW

A headache disorder was neither incurred in nor aggravated by 
active military service; and cannot be presumed to have been 
incurred therein; and is not a result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim.  38 C.F.R. 
§ 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.

In reviewing the Veteran's claim of entitlement to service 
connection for headaches, the Board observes that the RO issued 
VCAA notice to the Veteran in an August 2006 letter which 
informed him of the evidence generally needed to support claims 
of entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The August 2006 letter also informed him of the evidence 
needed for the assignment of evaluations and effective dates for 
initial awards of service connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The August 2006 VCAA notice 
was issued prior to the October 2006 rating decision from which 
the instant appeal arises.  The Board finds that, under the facts 
of this case, that the RO provided appropriate notice of the 
information or evidence needed in order to substantiate the claim 
prior to the initial decision.  In view of this, the Board finds 
that VA's duty to notify has been fully satisfied with respect to 
this claim.  Moreover, the Veteran has been provided with several 
opportunities to submit evidence and argument in support of his 
claim.  Therefore, the Board finds that any defect with respect 
to the content of the VCAA notice requirements for his claim is 
harmless error in this case.  

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  The Board notes that the National 
Personnel Records Center (NPRC) indicated that the Veteran's 
service treatment records were "fire-related," meaning that 
they were most likely destroyed in a fire that occurred at the 
NPRC in St. Louis, Missouri in July 1973.  Only information from 
hospital admission cards dated in September and November 1950, 
and created by the office of the Surgeon General of the Army 
Department could be found and associated with the claims file.  
In cases where a veteran's service treatment records are 
unavailable, through no fault of the veteran, there is a 
"heightened duty" to assist the veteran in the development of 
the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-
49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Veteran's VA medical treatment records and evaluations are of 
record, as well as private treatment records and the Veteran's 
written contentions regarding the circumstances of his 
disability.  This evidence was reviewed by both the RO and the 
Board in connection with the Veteran's claims.  

With respect to the VA compensation examination provided the 
Veteran in May 2010, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, the Board finds that the May 
2010 VA neurological examination is adequate as the examination 
report was based on a review of the Veteran's claims file, which 
included his available service treatment records, private 
treatment records, and VA treatment records, and a physical 
examination.  The examiner outlined the Veteran's history and 
gave opinions with rationale based on the pertinent evidence of 
record.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  There remains no issue as to the substantial 
completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any 
duty imposed on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 
F. 3d (Fed. Cir. 2007).  

Analysis

The Veteran and his representative contend that his currently 
diagnosed headaches had their onset in service and/or are the 
result of an in-service head injury or that they are caused or 
aggravated by his service-connected residual scar of a skull 
laceration.  As noted above, when a veteran's service treatment 
records are unavailable, VA's duty to assist and the Board's duty 
to provide reasons and bases for its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule (see 38 
U.S.C.A. §§ 71204(d)(1), 5107(b)) are heightened.  O'Hare v. 
Derwinski, supra.; see also Moore (Howard) v. Derwinski, 1 Vet. 
App. 401, 404 (1991).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
organic diseases of the nervous system).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the Veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  In 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although a Veteran is competent in certain situations to provide 
a diagnosis of a simple condition such as a broken leg or 
varicose veins, the Veteran is not competent to provide evidence 
as to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  The former is 
a legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

After carefully considering all of the evidence of record under 
the laws and regulations as set forth above, the Board concludes 
that the Veteran is not entitled to service connection for his 
currently diagnosed tension-type headaches, to include as 
secondary to his service-connected residual scar of a skull 
laceration.  As indicated above, the Veteran's service treatment 
records are unavailable, and efforts to obtain other 
corroborating service records have yielded no relevant results.  
Nonetheless, as noted in an October 1997 rating decision, VA has 
accepted the Veteran's assertion and the written statement of 
another veteran who served with him that he sustained a scalp 
laceration in service that required several stitches to close.  
However, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's currently 
diagnosed tension-type headaches had their onset in service, 
within one year of his discharge from service or are 
etiologically related to his service, any incident therein or to 
his service-connected residual scar of a skull laceration.

Initially, the Board finds that this issue does not involve a 
simple diagnosis.  See Jandreau; see also Woehlaert, supra.  In 
this respect, while the Veteran believes his currently diagnosed 
tension-type headaches had their onset during service or are the 
result of an in-service injury, or that they are causally related 
to or aggravated by his service-connected residual scar of a 
skull laceration, he is not competent to provide evidence that 
requires medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no indication in the record that the Veteran is a 
physician or other health care professional.  Therefore, as a 
layperson, he is not competent to provide evidence that requires 
medical knowledge because he lacks the requisite professional 
medical training, certification and expertise to present opinions 
regarding diagnosis and etiology.  Thus, his lay assertions with 
regard to whether his currently diagnosed tension-type headaches 
are etiologically related to his service, any incident therein or 
to his service-connected disability are not competent or 
sufficient.  

To the extent that the Veteran asserts continuity of the symptoms 
associated with his diagnosed tension-type headaches since 
service, available private and VA treatment records, as well as 
VA compensation examinations, dating from July 1997 show a 
similar history as early as July 1997.  However, still earlier 
treatment records, dating from September 1990, show no such 
relevant complaints, findings, treatment or diagnoses.  Moreover, 
the Veteran, during a January 1994 VA compensation examination, 
gave a history of his in-service head injury, indicating that he 
had no loss of consciousness at the time and that he had no 
residuals as a result of the injury.  The examination report 
specifically notes that he did not complain of headaches at that 
time.  The diagnoses included status post head injury in 1952 
without resultant deficit.  Further, the July 1997 VA 
compensation examination report indicates that the Veteran 
complained of no more than occasional bilateral temporal 
"tension feeling" and eye strain since the initial injury.  

While the Board finds the Veteran is competent to say that he has 
experienced constant headaches on a continuous basis since 
service, his statements are directly contradicted by the 
contemporaneous record.  The Board finds this contemporaneous 
evidence to be more probative and credible than the Veteran's 
current assertions, initially given over 45 years after the 
alleged accident and his discharge from service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994); see also Shaw v. Principi, 3 
Vet. App. 365 (1992).

As noted above, the Board finds that the Veteran is not competent 
to etiologically link his currently diagnosed tension-type 
headaches with his service, any injury therein or with his 
service-connected disability, as such a nexus opinion requires 
medical knowledge.  Nor has the Veteran provided any medical 
opinion etiologically linking his current tension-type headaches 
to his service, any incident therein or to his service-connected 
residual scar of a skull laceration.  In this respect, several VA 
progress notes record the Veteran's history on having headaches 
since his head injury in 1952, and a July 2006 progress note 
indicates an assessment of headaches questionably related to old 
head trauma.  Generally statements from doctors which are 
inconclusive as to the origin of a disease cannot fulfill the 
nexus requirement to establish service connection.  Watai v. 
Brown, 9 Vet. App. 441 (1996); Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
Obert v. Brown, the Court held that a medical opinion expressed 
in terms of "may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  Bostain v. West, 11 
Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 
(1993).  

In contrast, the May 2010 VA neurological examiner opines that 
the Veteran's diagnosed tension-type headaches are less likely 
than not related to either his service-connected residual scar of 
a skull laceration or to his active duty military service.  In 
rendering this opinion, the examiner notes medical documentation 
of the Veteran's history regarding his initial head injury and 
that he did not lose consciousness at that time.  The VA examiner 
specifically noted that the nature and pattern of the Veteran's 
currently described headaches are not consistent with post 
concussion migraine headaches and are more consistent with 
congenital tension type headaches as would be found whether or 
not he had a head injury or scar from a skull laceration.  The 
Board finds the May 2010 VA examiner's opinion more probative 
than the treatment records merely noting the Veteran's history, 
as the examiner's opinion was based on a review of the Veteran's 
claims file and the examiner provided thorough rationale for her 
opinion that incorporated the Veteran's post-service treatment 
records as well as his reported history.  Likewise, the Board 
finds the May 2010 opinion more probative than the July 2006 VA 
treating physician's speculative opinion.  

Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim in 
this case, and service connection for headaches must be denied.  
38 U.S.C.A. § 5107(b).  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for headaches is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


